Citation Nr: 0838443	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  03-15 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to special monthly pension based on the 
appellant's need for aid and attendance of another person or 
at the housebound rate.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from July 1955 to July 
1959.

In a June 2005 decision, the Board of Veterans' Appeals 
(Board) denied special monthly pension based on the need for 
aid and attendance and/or being housebound.  The appellant 
appealed the June 2005 decision of the Board to the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court").  In a February 2007 Order, the Court vacated 
the Board's decision for compliance with the instructions in 
a Joint Motion for Remand submitted by the appellant and the 
VA Secretary.  The Board was ordered to address the issue of 
whether the appellant had perfected an appeal of the denial 
of her claim for death pension benefits.  

The Board in a June 2007 remand noted the appellant was 
denied basic death pension benefits in August 2002.  Language 
on the appellant's VA Form 9 submitted in May 2003 could be 
sympathetically read as expressing her dissatisfaction with 
the August 2002 decision.  For that reason, the Board 
instructed the that the appellant should be provided a 
statement of the case as to the issue of entitlement to death 
pension and given opportunity to perfect an appeal as to that 
issue.  In July 2008, VA sent a statement of the case to the 
appellant which included the issue of entitlement to non-
service connected death pension.  The letter enclosed with 
the statement of the case instructed the appellant to file 
her appeal within 60 days or within the one-year period from 
the date of the letter notifying her of the action appealed.  
The claims folder does not include a substantive appeal as to 
the issue of entitlement to non-service connected death 
pension.  38 C.F.R. § 20.302 (2007).  The next communication 
from the appellant or her representative is a VA Form 646 
which was received more than 60 days after the statement of 
the case was sent to the appellant.  Therefore, the Board 
does not have jurisdiction of the issue of entitlement to 
non-service connected death pension.  


FINDINGS OF FACT

1.  The medical evidence does not demonstrate that the 
appellant is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less.

3.  The appellant does not requires the daily assistance of 
another to perform the activities of daily living or to 
protect herself from the dangers of his environment, without 
which she would require nursing home or other institutional 
care.  

4.  The appellant does not have the type and degree of 
disabilities by which a 100 percent disability rating would 
be warranted.

5.  The appellant is not permanently and substantially 
confined to her dwelling and the immediate premises by reason 
of her disabilities.  


CONCLUSION OF LAW

The requirements for special monthly pension based on the 
need for regular aid and attendance of another person or at 
the housebound rate have not been met. 38 U.S.C.A. §§ 1115, 
131, 1502, 5107 (West 2002); 38 C.F.R. §§ 3.351, 3.352 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  By 
letters dated in October 2001, December 2001, June 2004, the 
RO satisfied VA's notice requirements such that a reasonable 
person could be expected to understand what was needed to 
substantiate his claim, and thus the essential fairness of 
the adjudication was not frustrated.  Accordingly, the Board 
concludes that, even assuming a notice error, that error was 
harmless.  See Medrano v. Nicholson, 21 Vet. App. 165 (2007); 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

With respect to VA's duty to assist, the Board notes that the 
available records from the sources identified by the 
appellant, and which she authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, the appellant was examined for VA purposes in 
connection with her claim.  As such, the Board finds that 
there is no further action to be undertaken to comply with 
the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159, and that the appellant will not be 
prejudiced as a result of the Board's adjudication of her 
claim.  

Relevant Laws and Regulations.  Under 38 U.S.C.A. § 
1541(d)(2), where an otherwise eligible surviving spouse is 
in need of regular aid and attendance, an increased rate of 
pension is payable. A person is considered in need of regular 
aid and attendance of another if such person is (1) a patient 
in a nursing home or (2) helpless or blind, or so nearly 
helpless or blind as to need or require the regular aid and 
attendance of another. 38 U.S.C.A. § 1502(b) (West 2002); 38 
C.F.R. § 3.351. A surviving spouse will be considered to be 
in need of regular aid and attendance if she (1) is blind or 
so nearly blind as to have corrected visual acuity of 5/200 
or less in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; or (2) is a patient in a nursing 
home because of mental or physical incapacity; or (3) 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a). 38 C.F.R. § 
3.351(c).

Determinations as to the factual need for aid and attendance 
must be based on actual requirements of personal assistance 
from others. In making such determinations, consideration is 
given to such conditions as: inability of claimant to dress 
or undress herself or to keep herself ordinarily clean and 
presentable; an inability to feed herself through loss of 
coordination of the upper extremities or through extreme 
weakness; an inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers incident to her daily environment. 
"Bedridden" will be a proper basis for the determination and 
is defined as that condition which through its essential 
character actually requires that the claimant remain in bed. 
It does not require that all of the above disabling 
conditions be found to exist before a favorable rating may be 
made. The particular personal functions that a claimant is 
unable to perform should be considered in connection with her 
condition as a whole. It is only necessary that the evidence 
establishes that the claimant is so helpless as to need 
regular aid and attendance, not that there be a constant 
need. 38 C.F.R. § 3.352(a).

Factual Background and Analysis.  The appellant's private 
medical records reveal she is status post right mastectomy 
with residual lymphedema and also has diabetes mellitus, 
hypertension, and gastroespagheal reflux disease (GERD).  

The appellant contends that the residual lymphedema of her 
right upper extremity limits her movements, requires she wear 
an arm sleeve daily from her shoulder to her wrist to help 
with swelling, and that her arm must be wrapped three times 
per day.  She asserts this prevents her from driving herself 
to the grocery store, pharmacy or doctor.  

A February 1998 letter from a rehabilitation service 
indicates that the appellant had functional limitations such 
as decreased mobility, an inability to grasp or lift heavy 
objects, and right arm tiring easily as a result of the 
lymphedema.  

A September 2004 statement from her accredited representative 
indicates the appellant's daughter occasionally combed her 
hair and helped with the laundry.  

A private medical statement, received in October 2004, shows 
that the appellant could dress and use the lavatory without 
assistance, could feed herself without assistance, is 
ambulant, and did not require aid to protect herself from 
hazards or dangers incident to her daily environment.  

The July 2004 VA aid and attendance examination report 
reflects that the examiner indicated that the appellant's 
right arm lymphedema restricted her ability to use her right 
arm to some degree but not totally.  The appellant was 
independent as to her activities of daily living and 
partially independent for instrumental activities of daily 
living.  While she was driven to the examination by her 
daughter she was able to walk from the parking lot to the 
examination.  She was not permanently bedridden.  She was 
wearing prescription eye glasses and stated she could see 
well through them.  She was capable of protecting herself 
from the hazards and dangers of her daily environment.  She 
lived in a single story home.  There was no history of 
dizziness, bowel or bladder incontinence, loss of memory or 
poor balance affecting her ability to ambulate.  She was 
independent as to bathing, toileting, eating, feeding, and 
eliminating.  Most of her complaints were related to the 
lymphadema of her right arm.  She was able to drive a little 
bit.  She did light cooking.  Her other medical complaints 
included hypertension, diabetes mellitus, gastroesophageal 
reflux disease and low back pain.  The VA examiner's 
impression was that the appellant was independent as to the 
activities of daily living and was not homebound.  

The Board carefully reviewed the additional private medical 
records of the veteran and found no indication that her 
health has deteriorated since the July 2004 VA examination.  
Those records consist of routine follow-up treatment for her 
chronic diabetes mellitus, hypertension and lymphadema.  
There is nothing in her current treatment records which 
indicates she has any difficulty with the activities of daily 
living.  

The appellant has asserted she needs aid and attendance with 
her activities of daily living.  The medical evidence does 
indicate that her right arm swelling interferes with some 
activities, but this interference does not result in the 
appellant being unable to dress or undress herself, keep 
herself ordinarily clean or presentable, or feed herself.  
Both the private medical evidence and the VA medical evidence 
show the appellant is able to act independently in the 
activities of daily living and she does not require 
protection from the hazards or dangers incident to her daily 
environment.  The appellant is not in a nursing home and the 
evidence does not show, nor does she contend, that she is 
blind.  The VA examination report refers to the appellant 
being able to see well with her prescription glasses. 

As the appellant is not blind, in a nursing home, and does 
not have a factual need for the aid and attendance of another 
as defined in regulation, the Board concludes that the weight 
of the evidence is against her claim of entitlement to 
special monthly pension based on the need for aid and 
attendance of another person.

The preponderance of the evidence if also against the claim 
for entitlement to special monthly pension at the housebound 
rate.  An appellant in receipt of non-service- connected 
pension may receive pension at the housebound rate if in 
addition to having a single disability rated 100 percent 
disabling; she has additional disability or disabilities 
rated at 60 percent or more or is permanently housebound.  
The requirement of "permanently housebound" will be 
considered to have been met when the appellant is 
substantially confined to such appellant's house (ward or 
clinical areas, if institutionalized) or immediate premises 
due to disability or disabilities which it is reasonably 
certain will remain throughout the appellant's lifetime. 38 
C.F.R. § 3.351(f) (2004).

In the instant case, the appellant is not confined to her 
dwelling.  In fact she actually drives herself short 
distances, but prefers for her daughter to drive her long 
distances or during inclement weather.  The VA examiner 
specifically indicated the appellant was not homebound.

The evidence does not indicate the appellant has disabilities 
that are 100 percent disabling.  While both the VA and 
private medical evidence indicate the appellant has multiple 
conditions for which she takes medication and receives 
treatment, the medical evidence indicates that her right arm 
lymphedema causes the most interference.  As previously 
indicated, the appellant had to wear a wrap on her right arm 
and hand and she had functional limitation, to include 
decreased mobility, as a result of her lymphedema.  However, 
even were the right arm lymphedema to be considered as 
resulting in the complete loss of use of her major arm, this 
would not equate to a 100 percent disability rating. See 38 
C.F.R. § 4.71a, Diagnostic Codes 5120-5125 (2007).

As the medical evidence does not indicate that the appellant 
has the type and degree of disabilities by which a 100 
percent disability rating would be warranted or that she is 
permanently and substantially confined to her dwelling and 
the immediate premises by reason of her disabilities, the 
Board concludes that the weight of the evidence is against 
her claim of entitlement to special monthly pension at the 
housebound rate.

As the preponderance of the evidence is against the 
appellant's claim of entitlement to special monthly pension 
based on the need for the aid and attendance of another 
person and at the housebound rate, her appeal is denied.  

ORDER

Special monthly pension based on the need for the aid and 
attendance of another person and at the housebound rate is 
denied.

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


